ICJ_113_UseOfForce_SCG_GBR_2004-12-15_JUD_01_PO_05_FR.txt. 1375

OPINION INDIVIDUELLE DE M. LE JUGE ELARABY

[Traduction]

Question de l'appartenance de la République fédérale de Yougoslavie à
l'Organisation des Nations Unies — Qualité pour ester devant la Cour en vertu
du paragraphe 1 de l’article 35 — Portée de l'expression «traités en vigueur»
figurant au paragraphe 2 de l’article 35 — Convention de Vienne sur la succes-
sion d'Etats en matière de traités — Convention sur le génocide.

I. OBSERVATIONS LIMINAIRES

Les raisons de mon désaccord avec les motifs sur lesquels la Cour s’est
appuyée pour conclure qu’elle n’était pas compétente en la présente
affaire sont exposées dans la déclaration commune; j’estime néanmoins
nécessaire d’apporter à ce sujet certaines précisions. Tout d’abord, je vou-
drais insister sur le fait que, qu’elle se déclare ou non compétente, fiit-ce
dans le cadre d’un arrêt circonscrit à cette seule question, la Cour, en sa
qualité d’organe judiciaire principal de l’Organisation des Nations Unies,
doit toujours étre guidée par le souci d’assurer le respect du droit de la
Charte. Or, dans la présente affaire, la Cour s’est contentée, au para-
graphe 114 de son arrét, de conclure:

«Lorsque, cependant, comme elle le fait en l’espèce, la Cour par-
vient à la conclusion qu’elle n’est pas compétente pour connaître des
demandes formulées dans la requête, elle ne peut se prononcer ni
formuler de commentaire sur l’existence d[’atteintes aux droits
d’autres Etats qui seraient imputables aux parties] ou sur la respon-
sabilité internationale qui pourrait en découler.»

Sur ce point, je serais enclin 4 préférer les propos plus pondérés que la
Cour a retenus en l’affaire de la Compétence en matière de pêcheries, à
savoir:

«55. Il existe une distinction fondamentale entre l’acceptation par
un Etat de la juridiction de la Cour et la compatibilité de certains
actes avec le droit international. L’acceptation exige le consente-
ment. La compatibilité ne peut être appréciée que quand la Cour
examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit.

56. Que les Etats acceptent ou non la juridiction de la Cour, ils
demeurent en tout état de cause responsables des actes portant
atteinte aux droits d’autres Etats qui leur seraient imputables.»
(Compétence en matière de pêcheries (Espagne c. Canada}, compé-
tence de la Cour, arrêt, C.J. Recueil 1998, p. 456.)

72
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1376

II. QUALITÉ POUR ESTER DEVANT LA COUR EN VERTU DU PARAGRAPHE 1
DE L'ARTICLE 35 DU STATUT

1. La Cour estime qu’elle n’est pas compétente en l’affaire parce que la
République fédérale de Yougoslavie (RFY)! n'avait pas qualité pour
ester devant elle au moment où elle a introduit sa requête. C’est en se
fondant en premier lieu sur le paragraphe 1 de l’article 35 de son Statut
qu’elle est parvenue à cette conclusion.

2. Le paragraphe 1 de l’article 35 dispose que «[I]a Cour est ouverte
aux Etats parties au présent Statut». Aux termes du paragraphe 1 de
l’article 93 de la Charte des Nations Unies, tous les «Membres des
Nations Unies sont ipso facto parties» au Statut. La Cour considère que
la RFY n’était pas partie au Statut parce qu’elle n’était pas membre de
l'Organisation des Nations Unies à la date du dépôt de sa requête en
l'affaire et estime en conséquence qu’elle n’était pas «ouverte» à la
RFY. Etant d'avis que la RFY était Membre de l'Organisation des
Nations Unies au moment du dépôt de sa requête, je ne saurais faire
mienne cette conclusion.

3. Avant son éclatement, la République fédérative socialiste de You-
goslavie (RFSY) se composait de six républiques: la Serbie, la Croatie, la
Bosnie-Herzégovine, la Macédoine, la Slovénie et le Monténégro. Le
25 juin 1991, la Croatie et la Slovénie déclarèrent l’une et l’autre leur
indépendance, suivies par la Macédoine le 17 septembre 1991 et par la
Bosnie-Herzégovine le 6 mars 1992. Le 22 mai 1992, la Croatie, la Slo-
vénie et la Bosnie-Herzégovine furent admises en qualité de Membres de
l'Organisation des Nations Unies et l’«ex-République yougoslave de
Macédoine» le fut le 8 avril 1993.

4, La RFY a vu le jour le 27 avril 1992, date à laquelle les participants
à une session commune de l’Assemblée nationale de la République de
Serbie et de l’Assemblée de la République du Monténégro proclamèrent
la nouvelle constitution de la «République fédérale de Yougoslavie» et
adoptèrent une déclaration exprimant, selon son préambule, la volonté
commune des citoyens de la Serbie et du Monténégro «de demeurer au
sein de l'Etat commun de Yougoslavie»; la déclaration indiquait en
outre:

«La République fédérale de Yougoslavie, assurant la continuité
de l'Etat et de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international.

Restant liée par toutes ses obligations vis-à-vis des organisations

1 Le 4 février 2003, la République fédérale de Yougoslavie a officiellement changé de
nom pour prendre celui de «Serbie-et-Monténégro » (RFY-SM).

73
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1377

et institutions internationales auxquelles elle appartient, la Répu-
blique fédérale de Yougoslavie ne fera rien pour empêcher les
Etats nouvellement constitués d’adhérer à ces organisations et insti-
tutions, notamment à l’Organisation des Nations Unies et à ses
institutions spécialisées. »?

5. Cette déclaration fut portée à l’attention de l'Organisation des
Nations Unies par une note du même jour informant le Secrétaire général
que

«[d]ans le strict respect de la continuité de la personnalité interna-
tionale de la Yougoslavie, la République fédérale de Yougoslavie
continueralit] à exercer tous les droits conférés à la République fédé-
rative socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
tions assumées par cette dernière dans les relations internationales, y
compris en Ce qui concerne son appartenance à toutes les organisa-
tions internationales et sa participation à tous les traités internatio-
naux que la Yougoslavie a[vait] ratifiés ou auxquels elle a[vait]
adhéré»?,

A cette époque, à savoir avril 1992, aucun organe compétent de l’Orga-
nisation des Nations Unies n’adopta de résolution tendant à réfuter ou
discréditer cette assertion de la RFY et la qualité de Membre de celle-ci
ne fut pas contestée. Ce fait donne à penser que la RFY était alors consi-
dérée comme Membre de l'Organisation des Nations Unies.

6. En septembre 1992, le Conseil de sécurité et l’Assemblée générale
adoptèrent chacun une résolution indiquant que la République fédérative
socialiste de Yougoslavie (Serbie et Monténégro) ne pouvait pas assurer
automatiquement la continuité de la qualité de Membre de l’Organisa-
tion des Nations Unies de l’ancienne République fédérative socialiste de
Yougoslavie. Ces résolutions ne suspendaient pas la qualité de Membre
de la RFY à l'Organisation des Nations Unies en vertu de l’article 5 de la
Charte, pas davantage qu’elles n’entrainaient son exclusion de l’Organi-
sation en application de l’article 6 de la Charte. Or, le 30 mai 1992, le
Conseil de sécurité avait adopté une résolution> imposant à la RFY des
sanctions, économiques notamment — ce qui revient a dire que les condi-
tions autorisant à invoquer les dispositions de l’article 6 étaient remplies;
néanmoins, la RFY ne fut pas exclue.

7. Le conseiller juridique de l'Organisation des Nations Unies le recon-
nut, qui, le 29 septembre 1992, adressa aux représentants permanents de
la Croatie et de la Bosnie-Herzégovine une lettre dans laquelle «la posi-

2 Déclaration des participants à la session commune de l’Assemblée de la République
fédérative socialiste de Yougoslavie, de l’Assemblée nationale de la République de Serbie
et de l’Assemblée de la République du Monténégro, 27 avril 1992, Nations Unies, doc. S/
23877, annexe, p. 2.

3 Nations Unies, doc. A/46/915, annexe I, p. 2.

4 Nations Unies, doc. S/RES/777 et A/RES/47/1.

5 Nations Unies, doc. S/RES/757.

74
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1378

tion réfléchie du Secrétariat de l'Organisation des Nations Unies en ce
qui concerne les conséquences pratiques de l’adoption par l’Assemblée
générale de la résolution 47/1» était ainsi exposée:

«Si l’Assemblée générale a déclaré sans équivoque que la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) ne pouvait
pas assurer automatiquement la continuité de la qualité de Membre
de l’ancienne République fédérative socialiste de Yougoslavie à
l'Organisation des Nations Unies et que la République fédérative de
Yougoslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à l'Organisation, l’unique conséquence pratique de cette
résolution est que la République fédérative de Yougoslavie (Ser-
bie et Monténégro) ne participera pas aux travaux de l’Assemblée
générale. Il est donc clair que les représentants de la République
fédérative de Yougoslavie (Serbie et Monténégro) ne peuvent plus
participer aux travaux de l’Assemblée générale et de ses organes sub-
sidiaires, ni aux conférences et réunions organisées par celle-ci.

D'un autre côté, la résolution ne met pas fin à l'appartenance de la
Yougoslavie à l'Organisation et ne la suspend pas... La résolution
n’enléve pas à la Yougoslavie le droit de participer aux travaux des
organes autres que ceux de l’Assemblée. »$

8. En outre, le Secrétariat de l'Organisation des Nations Unies conti-
nua de faire figurer la « Yougoslavie» sur la liste des Membres de l’Orga-
nisation après septembre 1992. La «Yougoslavie» conserva également
d’autres attributs de Membre de l’Organisation, tels que son drapeau
et son siège, avec la plaque portant son nom, à l’Assemblée générale.
La RFY fut autorisée à maintenir la mission permanente de la Yougo-
slavie auprès de l'Organisation des Nations Unies et à distribuer et rece-
voir des documents. De plus, la «Yougoslavie» resta répertoriée dans le
«barème des quotes-parts» approuvé annuellement par l’Assemblée géné-
rale pour les contributions des Etats Membres au budget de l’Organisa-
tion’.

9. Ainsi, les résolutions pertinentes eurent pour seule conséquence pra-
tique d’empécher la RFY de participer aux travaux de l’Assemblée géné-
rale et de ses organes subsidiaires, conférences et réunions. Elles lais-
sérent inchangée sa relation avec le Conseil de sécurité et la Cour inter-
nationale de Justice. Ainsi que l’a dit cette dernière dans l’affaire de la
Demande en revision de 2003,

«[lJa résolution 47/1 ne portait notamment pas atteinte au droit de la

6 Nations Unies, doc. A/47/485, annexe, p. 2-3; les italiques sont dans l’original.

7 Dans une série de résolutions, l’Assemblée générale fixa pour la «Yougoslavie» une
nouvelle quote-part de 0,11, 0,1025 et 0,10 % pour les années 1995, 1996 et 1997, respec-
tivement (Nations Unies, doc. A/RES/49/19B), et de 0,060, 0,034 et 0,026 % pour les
années 1998, 1999 et 2000, respectivement (Nations Unies, doc. A/RES/52/215A).

75
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1379

RFY d’ester devant la Cour ou d’être partie à un différend devant
celle-ci dans les conditions fixées par le Statut» (Demande en revision
de l'arrêt du 11 juillet 1996 en l'affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide
(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires { You-
goslavie c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 31,
par. 70).

De fait, la RFY ne resta pas inactive dans le cadre des instances engagées
devant la Cour, répondant aux demandes par des demandes reconven-
tionnelles, soulevant des exceptions préliminaires et désignant des juges
ad hoc pour participer aux délibérations. Toutes ces actions confirmèrent
que la RFY était considérée comme Membre de l’Organisation des
Nations Unies et partie au Statut.

10. Appelé lui aussi à examiner la question de savoir si la RFY était
Membre de l'Organisation des Nations Unies au cours de cette période,
le Tribunal pénal international pour l’ex-Yougoslavie (TPIY) parvint à la
méme conclusion:

«La résolution 47/1 n’a pas privé la RFY de tous ses attributs de
membre de l'Organisation des Nations Unies: son unique consé-
quence pratique fut l’incapacité de la RFY de participer aux travaux
de l’Assemblée générale et de ses organes subsidiaires, ainsi qu’aux
conférences ou réunions organisées par celle-ci. Pour le reste, la
RFY a continué de fonctionner comme un membre de l’Organisa-
tion dans de nombreux domaines... Ainsi, la RFY avait perdu son
statut de membre dans certains domaines, mais le conservait dans
d’autres. La question de l’appartenance de la RFY à l’Organisation
des Nations Unies entre 1992 et 2000 ne doit pas étre résolue par une
approche dogmatique consistant à estimer à priori que l’exclusion de
cet Etat des travaux de l’Assemblée générale signifiait nécessaire-
ment qu’il n’était plus membre de l'Organisation. Etant donné que la
résolution 47/1 de l’Assemblée générale des Nations Unies n’a ni mis
fin à son appartenance ni ne l’a suspendue, il convient d’examiner
son statut de membre pendant la période en question sur une base
empirique, fonctionnelle, et au cas par cas.»®

Appliquant cette approche «fonctionnelle», la Chambre de première ins-
tance conclut que «la RFY était de fait un membre de l'Organisation des
Nations Unies, tant à la date de l’adoption du Statut, en 1993, qu’à celle
de la commission des infractions alléguées, en 1999 »°.

11. L’admission officielle de la RFY à l’Organisation des Nations

8 Le Procureur c. Milan Milutinovié, affaire n° IT-99-37-PT, décision relative à l’excep-
tion préjudicielle d’incompétence, 6 mai 2003, par. 37-38, exception d’incompétence
rejetée, affaire n° IT-99-37-AR72.2, décision du 12 mai 2004 (références omises).

9 Ibid., par. 39.

76
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1380

Unies, le 1° novembre 20001°, ainsi que l’a dit la Cour en l'affaire
de la Demande en revision de 2003,

«ne peut avoir rétroactivement modifié la situation sui generis dans
laquelle se trouvait la RFY vis-à-vis de l’Organisation des
Nations Unies pendant la période 1992-2000, ni sa situation à l’égard
du Statut de la Cour» (Demande en revision de l'arrêt du
11 juillet 1996 en l’affaire relative à l’ Application de la convention
pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), exceptions préliminaires ( Yougoslavie
c. Bosnie-Herzégovine), arrêt, C.I.J. Recueil 2003, p. 31, par. 71; les
italiques sont de moi).

12. Sur ce point aussi, la Chambre du TPIY est parvenue à la même
conclusion, estimant que

«admission officielle de la RFY à l’Organisation en 2000 n’infirm[e]
en rien la conclusion selon laquelle il subsistait suffisamment de
marques de son appartenance à l’Organisation pendant la période
concernée pour que les résolutions adoptées par le Conseil de
sécurité en vertu de la Charte des Nations Unies dans le but de
maintenir la paix et la sécurité internationales lui soient applicables»1!.

13. La Cour juge désormais que la situation sui generis de la RFY «ne
pouvait être regardée comme équivalant à la qualité de Membre de
l'Organisation» (arrêt, par. 76) et dit que l’admission de la RFY au sein
de ’Organisation des Nations Unies «n’a pas remonté et n’a pu remonter
à l’époque de l’éclatement et de la disparition de la République fédérative
socialiste de Yougoslavie» {ibid ). Ce constat ne repose, à mon sens, sur
aucune base juridique solide. Si le Conseil de sécurité et l’Assemblée
générale, au moment de l’adoption des résolutions pertinentes, agissaient en
leur qualité d’organes politiques, la Cour aurait dû quant à elle, à toutes
les étapes des affaires auxquelles l’ex-Yougoslavie était partie, systé-

10 Le 27 octobre 2000, le président de la RFY adressa au Secrétaire général une lettre
ainsi libellée sollicitant l’admission de la RFY à l’Organisation:

«Après l’évolution démocratique fondamentale qui s’est produite en République
fédérale de Yougoslavie, j'ai l'honneur, en ma qualité de Président, de demander
l'admission de la République fédérale de Yougoslavie à l'Organisation des
Nations Unies, comme suite à la résolution 777 (1992) du Conseil de sécurité.»
(Nations Unies, doc. A/55/528-S/2000/1043, annexe.)

En conséquence, le 1** novembre 2000, l’Assemblée générale adopta la résolution 55/12,
indiquant qu’« fa]yant examiné la recommandation du Conseil de sécurité, en date du
31 octobre 2000, tendant à ce que la République fédérale de Yougoslavie soit admise à
l'Organisation des Nations Unies» et « /a]yant examiné la demande d’admission présentée
par la République fédérale de Yougoslavie», elle « {djécidfait ] d'admettre la République
fédérale de Yougoslavie à l'Organisation des Nations Unies».

1 Le Procureur c. Milan Milutinovié, affaire n° IT-99-37-PT, décision relative à l’excep-
tion préjudicielle d’incompétence, 6 mai 2003, par. 44, exception d’incompétence rejetée,
affaire n° IT-99-37-AR72.2, décision du 12 mai 2004.

77
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1381

matiquement dire et appliquer le droit applicable — démarche qui lui
aurait permis d’assurer la conformité avec les dispositions de la Charte et
la pratique établie de l'Organisation des Nations Unies et qui l’aurait,
selon moi, conduite à conclure que la RFY était Membre de l’Organisa-
tion des Nations Unies en 1999, date du dépôt de sa requête en la pré-
sente espèce. La Cour aurait donc dû conclure qu’elle était ouverte à la
RFY en vertu du paragraphe 1 de l’article 35 du Statut.

III. QUALITÉ POUR ESTER DEVANT LA COUR EN VERTU DU PARAGRAPHE 2
DE L'ARTICLE 35 DU STATUT

1. La RFY n’a pas invoqué le paragraphe 2 de l’article 35 du Statut de
la Cour pour fonder la compétence de celle-ci. La Cour a décidé de l’exa-
miner de sa propre initiative ?, et a estimé que la RFY, Etat non partie
au Statut, ne pouvait se prévaloir d’un traité entré en vigueur après le
Statut pour fonder son droit d’ester devant la Cour aux termes du para-
graphe 2 de l’article 35. J’ai expliqué pourquoi je ne saurais me rallier à la
conclusion de la Cour selon laquelle la RFY n’était pas membre de
l'Organisation des Nations Unies en 1999. Toutefois, même dans l’hypo-
thèse contraire, je ne souscrirais pas à l’idée que la Cour n’était pas non
plus ouverte à la RFY en vertu du paragraphe 2 de l’article 35 du Statut.

2. Le paragraphe 2 de l’article 35 du Statut de la Cour dispose:

«Les conditions auxquelles [la Cour] est ouverte aux autres Etats
sont, sous réserve des dispositions particulières des traités en vigueur,
réglées par le Conseil de sécurité, et, dans tous les cas, sans qu’il
puisse en résulter pour les parties aucune inégalité devant la Cour.»

3. L’examen du paragraphe 2 de l’article 35 soulève deux questions,
celles de savoir, d’une part, si la compétence de la Cour peut être fondée
sur un «trait[é] en vigueur» sans — et non sous réserve — qu’il soit satis-
fait aux exigences énoncées par le Conseil de sécurité dans sa résolution 9
de 1946; et, d’autre part, si la convention sur le génocide peut être regar-
dée comme un «trait[é] en vigueur».

12 S'il lui est loisible de trancher les questions qui lui ont été soumises sur la base de
considérations autres que celles avancées par les Parties, il n’est pas souhaitable, du point
de vue de la politique judiciaire, que la Cour soulève de sa propre initiative un argument
juridique qui ne lui sert pas à se prononcer sur l’une des conclusions du demandeur, à
moins que «de puissantes considérations — tenant à la justice internationale et au déve-
loppement du droit international — [ne] militent en faveur du caractère entièrement
exhaustif» de l’examen de la question. Comparer l’affaire des Plates-formes pétrolières
(République islamique d'Iran c. Etats-Unis d'Amérique), C.I.J. Recueil 2003, opinion
individuelle de M™ le juge Higgins, par. 27 («il est peu vraisemblable qu'il soit «sou-
haitable» de traiter de questions importantes et difficiles sans rapport avec l’établissement
d’un point de droit soulevé par le demandeur dans ses conclusions») et Lauterpacht, The
Development of International Law by the International Court, 1982, p. 37.

78
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1382

4. S'agissant de la première question, je souscris à la conclusion énon-
cée par la Cour dans une précédente décision, selon laquelle

«une instance peut être valablement introduite par un Etat contre un
autre Etat qui, sans être partie au Statut, est partie à une [telle] dis-
position particulière d’un traité en vigueur, et ce indépendamment
des conditions réglées par le Conseil de sécurité dans sa résolution 9
(1946)» (Application de la convention pour la prévention et la répres-
sion du crime de génocide, mesures conservatoires, ordonnance
du 8 avril 1993, C.LJ. Recueil 1993, p. 14, par. 19; les italiques sont
de moi)».

5. S’agissant de la seconde, je m’associe à cette autre conclusion for-
mulée par la Cour à la même occasion, selon laquelle «l’article IX de la
convention sur le génocide ... pourrait être considér[é] prima facie comme
une disposition particulière d’un traité en vigueur [de manière que le dif-
férend relève] … prima facie de la compétence ratione personae de la
Cour» (ibid. ). Or, la Cour affirme à présent que l’expression «traités en
vigueur» vise les «traités en vigueur à la date de l’entrée en vigueur du
Statut de la Cour» et, la convention sur le génocide étant entrée en
vigueur après le Statut de la Cour, en conclut que cette dernière n’est pas
ouverte à la RFY en vertu du paragraphe 2 de l’article 35 du Statut.

6. La Cour commence son analyse du paragraphe 2 de l’article 35 par
le constat suivant:

«Quant à l’expression «traités en vigueur», son sens naturel et
ordinaire ne fournit pas d’indication quant à la date à laquelle les
traités visés doivent être en vigueur, et par conséquent elle peut être
interprétée de différentes manières. On peut l’interpréter comme
visant les traités qui étaient en vigueur à la date à laquelle le Statut
lui-même était entré en vigueur, comme l’ont fait certains défen-
deurs; ou comme visant les traités qui étaient en vigueur à la date de
l'introduction de l’instance dans une affaire où ces traités sont invo-
qués. On peut rappeler à l’appui de cette dernière interprétation que
l'expression «traités et conventions en vigueur» se retrouve égale-
ment au paragraphe 1 de l’article 36 du Statut, et la Cour l’a inter-
prétée en ce sens... L’expression «un traité ou une convention en
vigueur» figurant à l’article 37 du Statut a elle aussi été interprétée
comme signifiant «en vigueur» à la date de l’introduction de l’ins-
tance.» (Arrêt, par. 99; références omises.)

13 Voir également Société des Nations, Actes de la Première Assemblée, séances des
Commissions, vol. I, Troisième Commission, annexe 7, Rapport présenté à la Troisième
Commission par M. Hagerup, au nom de la Sous-Commission, p. 532:

«pour les autres Etats [non membres de la Société des Nations], leur accès à la Cour
dépendra ou bien des dispositions particulières des traités en vigueur (par exemple les
dispositions dans les traités de paix concernant le droit des minorités, le travail, etc.)
ou bien d’une résolution du Conseil» (les italiques sont de moi).

79
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1383

7. A supposer même — sans pour autant conclure * — que la Cour a
raison d’estimer que l’expression «traités en vigueur» doit être ici inter-
prétée plus étroitement que lorsqu’elle apparaît dans les articles 36 et 37,
l'interprétation retenue par la Cour — à savoir que ladite expression ren-
verrait aux seuls traités en vigueur à la date de l’entrée en vigueur de son
Statut — est, à mon sens, par trop restrictive.

8. L’interprétation que donne la Cour de l’expression «traités en
vigueur» repose essentiellement sur des observations faites dans le cadre
des travaux préparatoires du Statut de la Cour permanente de Justice
internationale (CPJI), dans lequel était énoncée la disposition initiale,
fondamentalement identique. La Cour infère de ces déclarations que,
pour les auteurs du paragraphe 2 de l’article 35, l'expression «traités en
vigueur» visait les traités de paix conclus avec les Etats qui s’étaient trou-
vés dans le camp ennemi au cours de la première guerre mondiale (les-
quels, n’étant pas membres de la Société des Nations, n’auraient pas eu
autrement accès à la Cour), traités conclus avant l’entrée en vigueur du
Statut de la Cour.

9. Il ressort toutefois des discussions que tinrent les rédacteurs du Sta-
tut qu’une interprétation aussi étroite n’a pas lieu d’être. Les traités de
paix étaient réputés comprendre tous les «traités de paix visant les droits
des minorités, le travail, etc.» !$ et, entre autres, tous les «traités, autres
que le traité avec l’Allemagne, [faisant] partie du règlement général de la
paix» !$ et prévoyant un règlement judiciaire des différends. Cette inter-
prétation fut confirmée en 1926 dans le cadre de l’examen par la Cour
d’amendements à son Règlement. Il fut alors précisé que l’article 35
concernait les «situations prévues par les traités de paix» (7926, C. P.J.I.
série D n° 2, add., Actes et documents, p. 106; les italiques sont de moi),
et «décidé ... de ne point fixer dorénavant les cas où» ces traités pour-

14 L'interprétation de la Cour va à l’encontre de la jurisprudence de la Cour perma-
nente en l’affaire relative à Certains intérêts allemands en Haute-Silésie polonaise, dans
laquelle expression «traités en vigueur» a implicitement été interprétée comme visant
tout traité en vigueur à la date de l'introduction de l'instance devant la Cour
(C.P.JTI. série À n° 6). Voir aussi la déclaration d’Ake Hammarskjôld, greffier :

«[L]a résolution du Conseil du 17 mai 1922 ne peut avoir aucune portée sur les
affaires dont la Cour est saisie en vertu d’un traité général; car tout Etat qui est par-
tie à un traité général peut alors, sans aucune déclaration spéciale, être partie devant
la Cour. Il ne subsiste alors, comme seul domaine d’application de la résolution du
Conseil, que le cas où la Cour est saisie par compromis. » (1926, C.P.J.I. série D n° 2,
add., «Revision du Règlement de la Cour», p. 76.)

15 Société des Nations, Actes de la Première Assemblée, séances plénières, 20° séance
plénière, annexe A, Rapports sur la Cour permanente de Justice internationale présentés
par la Troisième Commission à I’ Assemblée, 1920, p. 463.

16 Secrétariat de la Société des Nations, «Mémorandum sur les différentes questions
concernant l’établissement de la Cour permanente de Justice internationale», réimprimé
in Cour permanente de Justice internationale, comité consultatif de juristes, Documents
présentés au comité et relatifs à des projets déjà existants pour l'établissement d’une Cour
permanente de Justice internationale, 1920, p. 16.

80
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1384

raient permettre aux Etats non membres de la Société des Nations d’ester
devant la Cour?’.

10. De fait, il existait nombre de traités et conventions liés au régle-
ment de la paix de 1919, parmi lesquels figuraient des traités relatifs au
travail adoptés par la Conférence internationale du Travail, des traités
portant sur les divers mandats approuvés par le Conseil de la Société des
Nations et des traités concernant la protection des minorités !$.

11. Par analogie, dans le contexte de la rédaction, au lendemain de la
seconde guerre mondiale, du Statut de la Cour internationale de Justice,
la convention sur le génocide peut être considérée comme un traité lié au
règlement de la paix. Moins d’un an après la fin de la guerre, une résolu-
tion de l’Assemblée générale!” chargeait déjà le Conseil économique et
social de préparer un projet de convention interdisant le génocide en tant
que crime de droit international. La convention fut le premier traité
d’après-guerre dans le domaine des droits de l’homme et fut considérée
comme la première réponse juridique concrète de l’Organisation des
Nations Unies aux exterminations nazies. La philosophie, l’objet et le but
de la convention dans son ensemble sont la conséquence directe des évé-
nements tragiques de la seconde guerre mondiale. Ainsi, lors des travaux
de rédaction, il fut insisté sur le fait que,

«[djans [cle monde troublé ... il [était] essentiel d’adopter cette
convention au plus vite, avant que les crimes atroces qui [avaie]nt été
commis ne dispar[u]ssent de la mémoire des hommes »2°,

12. Que la convention sur le génocide soit entrée en vigueur après le
Statut de la Cour ne modifie nullement cette conclusion. Les rédacteurs
du Statut de la CPJI considéraient de toute évidence que les «traités en
vigueur» au sens de l’article 35 comprendraient non seulement les instru-
ments déjà en vigueur, mais également les traités — encore à l’état de
projet et en cours de négociation — conférant à des Etats non membres
de la Société des Nations le droit d’ester devant la Cour?!.

13. La jurisprudence de la Cour permanente en l’affaire relative à Cer-
tains intérêts allemands en Haute-Silésie polonaise (C.P.J.I. série À n° 6)
le confirme: la demanderesse en cette affaire était l’ Allemagne, Etat non

17 Rapport du greffier de la Cour, réimprimé in 1936, C.P.J.I série D n° 2, troisième
addendum, p. 818 : «Il a été décidé ... de ne point fixer dorénavant les cas où la déclaration
sera requise (question des traités de paix). »

18 Voir M. Hudson, The Permanent Court of International Justice 1920-1942, 1972,
p. 439-444 (qui fournit des exemples).

19 Nations Unies, doc. A/96 (I), 11 décembre 1946.

20 Nations Unies, Documents officiels de l’Assemblée générale, troisième session,
premiére partie, septembre-décembre 1948, vol. 4, rapport du Conseil économique et
social, Sixiéme Commission, questions juridiques, 63° séance, 1948, p. 5.

21 Secrétariat de la Société des Nations, «Mémorandum sur les différentes questions
concernant l'établissement de la Cour permanente de Justice internationale», op. cit.,
p. 16.

81
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1385

membre de la Société des Nations, et la compétence de la CPJI procédait
de la convention germano-polonaise relative 4 la Haute-Silésie, conclue
après adoption du Statut de la CPJI. La Pologne ne contesta pas que
l’instance eût été dûment soumise à la Cour aux termes de l’article 35, et
la Cour se déclara, sur la base de ce seul traité (’Allemagne n’avait pas
satisfait aux conditions énoncées par le Conseil de la Société des Nations),
à même d’exercer sa compétence à l’égard des parties a l’affaire.

14, Lorsque la CPJI procéda à la revision de son Règlement en 1926,
le juge Anzilotti expliqua qu’il s'agissait, dans l’affaire relative à Certains
intérêts allemands,

«d’un traité — la convention de Haute-Silésie — rédigé sous les aus-
pices de la Société des Nations et qui devait être considéré comme un
complément [d’un traité de paix conclu au lendemain de la première
guerre mondiale, le] traité de Versailles. Il [était] donc possible
de faire rentrer le cas sur lequel la Cour al[vait] alors statué
dans l’expression générale «sous réserve des traités en vigueur»,
tout en interprétant cette expression comme visant les traités de
paix.»?2

De méme, en tant que premiére grande convention relative aux droits de
l’homme rédigée sous les auspices des Nations Unies, la convention sur le
génocide peut étre considérée comme un complément des traités de paix
conclus à l’issue de la seconde guerre mondiale et relève par conséquent
de la définition des «traités en vigueur» figurant à l’article 35, bien qu’elle
soit entrée en vigueur après le Statut de la Cour.

15. J’ajouterai, à titre subsidiaire, que même si l’on retient l’interpréta-
tion de la Cour selon laquelle l’expression «traités en vigueur» ne vise
que les traités qui, à l’instar des traités de paix, étaient en vigueur avant
l'entrée en vigueur du Statut de la Cour’, une interprétation particulière,
plus large, de cette expression me semble s’imposer dans une affaire qui,
telle la présente, concerne un traité multilatéral à caractère universel des-
tiné à remédier à des violations du jus cogens. Sur ce point, je souscris au
point de vue de M. Sienho Yee, selon lequel, dans les affaires relevant du
jus cogens, il est tout particulièrement nécessaire

«de résoudre les différends ... dans les meilleurs délais. De même
qu’ils ne sauraient prévaloir sur le jus cogens?*, les traités ne doivent
pas gêner les efforts tendant à remédier aux violations de celui-ci. En
conséquence, il convient de donner à l’expression «traités en vigueur»

22 Procès-verbal de la séance consacrée par la CPJI à la revision de son Règlement le
21 juillet 1926, C.P.J.I. série D n° 2, add., Actes et documents, p. 105; les italiques sont de
moi.

23 La Cour note au paragraphe 111 de son arrêt que, en ce qui concerne la présente
Cour, aucun traité de cette nature n’était en vigueur avant l'entrée en vigueur du Statut.

24 Convention de Vienne sur le droit des traités, art. 53. Voir également Ian Brownlie,
Principles of Public International Law, 4° éd., 1990, p. 512-515.

82
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1386

une portée aussi vaste que possible, de manière à permettre à tout
Etat souverain consentant de recourir facilement à la Cour en vue de
résoudre tout différend relevant du jus cogens.»?5

16. Ainsi, quand bien même les rédacteurs du Statut de la CPJI
auraient eu à l’esprit les seuls traités de paix existants, à l’exclusion de
toute autre catégorie de traités, il y aurait lieu, dans le contexte du Statut
de la CIJ, d’aller au-delà de leur intention initiale, pour privilégier une
interprétation plus large de l’expression «traités en vigueur» incluant les
traités multilatéraux relatifs à des violations du jus cogens conclus pour la
plupart après la seconde guerre mondiale.

17. Compte tenu de l’importance fondamentale qu’ils revêtent pour le
développement progressif du droit international et le maintien de la paix,
ces traités font et doivent faire l’objet d’une interprétation particulière.
(Voir le paragraphe 5 de l’article 60 de la convention de Vienne sur le
droit des traités (prévoyant l’imapplicabilité des règles relatives à l’extinc-
tion d’un traité aux dispositions relatives à la protection de la personne
humaine contenues dans des traités de caractère humanitaire); l’avis
consultatif rendu par la Cour sur les Réserves à la convention sur le géno-
cide (restreignant la capacité des Etats à formuler des réserves à la
convention sur le génocide) (Réserves à la convention pour la prévention
et la répression du crime de génocide, avis consultatif, C.L.J. Recueil 1951,
p. 24) et l’ordonnance sur les demandes reconventionnelles rendue en
l'affaire relative à l’ Application de la convention sur le génocide (limitant
l’applicabilité des règles de réciprocité dans le contexte de la convention
sur le génocide) (Application de la convention pour la prévention et la
répression du crime de génocide, demandes reconventionnelles, ordon-
nance du 17 décembre 1997, C.I.J. Recueil 1997, p. 258, par. 35).)

18. En résumé, la convention sur le génocide et les autres traités qui
sont ou bien liés au règlement de la paix intervenu à l’issue de la seconde
guerre mondiale, ou bien destinés à remédier à des violations du jus
cogens doivent être réputés constituer des «traités en vigueur» au sens du
paragraphe 2 de l’article 35, sous réserve d’être en vigueur à la date du
dépôt d’une requête devant la Cour.

IV. COMPÉTENCE SUR LA BASE DE LA CONVENTION SUR LE GÉNOCIDE

1. La Cour a conclu qu’elle n’était pas ouverte à la RFY et n’a, en
conséquence, pas jugé nécessaire de se prononcer sur la question de
savoir si la RFY était ou non partie à la convention sur le génocide à la
date du dépôt de sa requête. Or, à mon sens, la Cour était ouverte à la
RFY en vertu des dispositions de l’article 35 du Statut; j’examinerai donc

25 §. Yee, «The Interpretation of «Treaties in Force» in Article 35 (2) of the Statute of
the ICI», 47 ICLQ 884, p. 903, 1998.

83
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1387

à présent dans quelle mesure la convention sur le génocide peut consti-
tuer une base de compétence pour la Cour”,

2. Entre 1992 et 2000, les obligations conventionnelles de la RFSY
s’étendaient à chacun des Etats successeurs, et ce, indépendamment de la
question de savoir si la RFY était alors Membre ou non de l’Organisa-
tion des Nations Unies. Aïnsi que le relève la Cour au paragraphe 69 de
son arrêt, le bureau des affaires juridiques de l'Organisation avait estimé,
dans son «Précis de la pratique du Secrétaire général en tant que dépo-
sitaire de traités multilatéraux» publié en 1996, que les effets juridiques
de la résolution 47/1 de l’Assemblée générale étaient limités au cadre de
l'Organisation des Nations Unies et étaient sans incidence sur les règles
relatives à la succession en matière de traités:

«[A]prés la séparation de parties du territoire de l’Union des
Républiques socialistes soviétiques (qui ont acquis le statut d’Etats
indépendants), l’Union des Républiques socialistes soviétiques a
continué (sous le nom de Fédération de Russie) à exister en tant
qu’Etat prédécesseur, et tous ses droits et obligations d’origine
conventionnelle sont demeurés valables à l’égard de son territoire. Il
en va de même de la République fédérative de Yougoslavie (Ser-
bie et Monténégro), qui demeure l’Etat prédécesseur après sépara-
tion de parties du territoire de l’ex-Yougoslavie. La résolution 47/1
de l’Assemblée générale en date du 22 septembre 1992, aux termes de
laquelle la République fédérative de Yougoslavie ne pouvait pas
assumer automatiquement la continuité de la qualité de Membre de
l'Organisation des Nations Unies de l’ex-Yougoslavie ..., fut adoptée
dans le cadre de l’Organisation des Nations Unies et dans le contexte
de la Charte de l’Organisation des Nations Unies, et non pour indi-
quer que la République fédérative de Yougoslavie ne devait pas étre
considérée comme un Etat prédécesseur.»?7

3. De fait, pendant cette période, la RFY continua d’affirmer qu’elle
assurait la succession de la RFSY et que, par conséquent, elle restait liée
par l’ensemble des obligations conventionnelles incombant a l’Etat pré-
décesseur. Le 27 avril 1992, la RFY soumit au Secrétaire général une note

26 La RFY a affirmé, à l’égard des huit défendeurs, que la Cour était compétente
ratione personae en vertu de la convention sur le génocide. Etant d’avis que la Cour
n’avait pas compétence ratione materiae, je n’examinerai pas les chefs de compétence sub-
sidiaires invoqués par la RFY à l’égard de certains défendeurs en particulier.

27 Traduction par le Greffe de l’édition anglaise du document des Nations Unies
ST/LEG/8. Ce passage fut ultérieurement

«supprimé par le Secrétariat en réponse aux objections soulevées par un certain
nombre d’Etats, faisant valoir qu’il allait à l’encontre des résolutions du Conseil de sé-
curité et de l’Assemblée générale relatives à cette question ainsi que des avis pertinents
de la commission d'arbitrage de la conférence internationale pour la paix en Yougo-
slavie» (arrêt, par. 71, faisant référence aux documents des Nations Unies A/50/910-
S/1996/231, A/51/95-S/1996/251, A/50/928-S/1996/263 et A/50/930-S/1996/260).

84
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1388

dans laquelle elle déclarait explicitement qu’elle honorerait les obligations
assumées par la RFSY, dans les termes suivants:

«Dans le strict respect de la continuité de la personnalité interna-
tionale de la Yougoslavie, la République fédérale de Yougoslavie
continuera à exercer tous les droits conférés à la République fédéra-
tive socialiste de Yougoslavie et à s’acquitter de toutes les obliga-
tions assumées par cette dernière dans les relations internationales, y
compris en Ce qui concerne son appartenance à toutes les organisa-
tions internationales et sa participation à tous les traités internatio-
naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré. »?°

4. En vertu des règles applicables du droit international, la RFY aurait
succédé à la RFSY à l’égard de ces traités même en l’absence d’une telle
déclaration, un Etat successeur qui se sépare de l’Etat prédécesseur
n'étant pas habilité, après séparation, à méconnaitre les obligations
conventionnelles dudit prédécesseur. La liberté de choisir les obligations
conventionnelles ne vaut que pour les Etats nouvellement indépendants
aux termes du paragraphe 1 de l’article 17 de la convention de Vienne sur
la succession d'Etats en matière de traités. Cette disposition prévoit que

«un Etat nouvellement indépendant peut, par une notification de
succession, établir sa qualité de partie à tout traité multilatéral qui, à
la date de la succession d’Etats, était en vigueur à l’égard du terri-
toire auquel se rapporte la succession d’Etats».

L’article 34 de la convention de Vienne dispose, quant à lui:

«Lorsqu'une partie ou des parties du territoire d’un Etat s’en
séparent pour former un ou plusieurs Etats, que l’Etat prédécesseur
continue ou non d’exister:

a) tout traité en vigueur à la date de la succession d’Etats à l’égard
de l’ensemble du territoire de l’Etat prédécesseur reste en vigueur
à l’égard de chaque Etat successeur ainsi formé, et]

b) tout traité en vigueur à la date de la succession d’Etats à l’égard
uniquement de la partie du territoire de l’Etat prédécesseur qui
est devenue un Etat successeur reste en vigueur à l’égard de cet
Etat successeur seul. »?°

5. Aïnsi existe-t-il une différence en droit international entre un Etat
nouvellement indépendant et un Etat successeur. Un Etat nouvellement
indépendant est tenu, lorsqu'il accède à l’indépendance, de clarifier sa
situation juridique à l’égard des traités conformément à la doctrine de la
«table rase» codifiée à l’article 17 de la convention de Vienne. Dans le cas
d’une séparation d’Etats, en revanche, l’Etat successeur assume automa-
tiquement les obligations conventionnelles de l’Etat prédécesseur.

6. Cette règle de succession en matière de traités s’applique aux nou-

28 Nations Unies, doc. A/46/915, annexe I, p. 2.
2% Convention de Vienne sur la succession d’Etats en matière de traités, art. 34, par. 1.

85
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1389

veaux Etats et est totalement indépendante de la question de la qualité de
Membre de l'Organisation des Nations Unies. La Suisse, par exemple,
fut, au moment de son admission à l'Organisation, considérée comme un
nouveau Membre, mais non comme un Etat nouvellement indépendant.
Aussi n’eut-elle pas à clarifier sa situation juridique à l’égard des traités.
La RFY, quant à elle, succéda aux obligations conventionnelles de la
RFSY en 1992, et ce, qu’elle ait été Membre ou non de l’Organisation à
cette époque. L’existence de la RFY remonte à 1992, et non à 2000, une
distinction que, selon moi, la Cour aurait dû établir. Cette distinction a
été soulignée par Oscar Schachter en ces termes:

«un Etat issu d’une séparation et qui n’était pas une colonie est
réputé succéder aux obligations et droits conventionnels de l'Etat
prédécesseur sous réserve qu’il n’en résulte aucune incompatibilité
avec l’objet du traité. L’expérience, à ce jour, s’agissant du cas de
lPancienne Union soviétique et de celui de l’ex-Yougoslavie, vient
étayer une présomption générale de continuité, présomption qui ne
vaut toutefois pas en ce qui concerne l’appartenance à l’Organisa-
tion des Nations Unies ou à d’autres organisations internationales à
vocation générale prévoyant de mettre aux voix l’admission de leurs
nouveaux membres. » 5°

7. L'article 34 de la convention de Vienne doit être considéré comme
une expression du droit coutumier relatif à la succession en matière de
traités. Nul ne contestera que certaines dispositions des conventions de
Vienne relatives aux traités «sont déclaratoires du droit [international]
coutumier» (Projet Gabëikovo-Nagymaros (Hongriel Slovaquie), arrêt,
C.J. Recueil 1997, p. 62, par. 99)*!, et la pratique récente des Etats, par
exemple à l’égard des successeurs de la Tchécoslovaquie et de la RFSY,
tend à le confirmer en ce qui concerne les règles de succession. Ce constat
est d’autant plus vrai lorsqu’il est question de la succession à des traités
relatifs aux droits de l’homme. Pour reprendre les termes de mon éminent
collègue, le juge Weeramantry,

«[il] me paraît être un principe du droit international contempo-
rain ... que la succession d’Etats à une convention relative aux droits
de l’homme aussi vitale que la convention sur le génocide est
automatique... [Les] raisons [d’appliquer le principe de la succession
automatique] valent à fortiori pour les traités tels que la convention
sur le génocide, ... et ne laissent pas de place au doute pour ce qui est
de la succession automatique à de tels traités.» (Application de la
convention pour la prévention et la répression du crime de génocide

30 ©. Schachter, «State Sucession: The Once and Future Law», 33 Va. J. Int’l Law
(1992-1993), p. 257.

31 Voir également Digest of United States Practice in International Law, 1980, 1041,
n° 43 (avis du conseiller juridique du département d’Etat des Etats-Unis selon lequel les
régles de la convention de Vienne sur la succession d’Etats en matiére de traités sont
«généralement considérées comme déclaratoires du droit coutumier existant »).

86
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1390

(Bosnie-Herzégovine c. Yougoslavie), exceptions préliminaires,
C.LJ. Recueil 1996 (IT), opinion individuelle de M. le juge Weera-
mantry, p. 645, 654; voir également ibid., p. 634-637, opinion indi-
viduelle de M. le juge Shahabuddeen (reconnaissant qu’autoriser la
suspension de l’application de la convention sur le génocide serait
incompatible avec l’objet et le but de cet instrument, ainsi que
d’autres qui visent de même à sauvegarder les droits et libertés fon-
damentaux de la personne et à sanctionner les principes de morale
les plus élémentaires).)

8. Lorsque, en 2000, la RFY fut officiellement admise en tant que
Membre de l’Organisation des Nations Unies, son statut juridique en
tant que successeur de la RFSY en matière d'obligations convention-
nelles ne s’en trouva pas modifié. La RFY fut admise comme nouveau
Membre de l’Organisation des Nations Unies, mais pas, selon moi, en
tant qu’Etat nouvellement indépendant, puisque c’était le 27 avril 1992
qu’elle s’était séparée de la RFSY et avait assumé, en qualité d'Etat suc-
cesseur, les obligations juridiques de cette dernière.

9. Par conséquent, la lettre adressée le 8 décembre 2000 à la RFY par
le conseiller juridique de l'Organisation des Nations Unies, dans laquelle
celui-ci exprimait l’avis que

«la République fédérale de Yougoslavie dev[ait] maintenant accom-
plir les formalités conventionnelles, s’il y afvait] lieu, si elle enten-
d[ait] faire valoir les droits et assumer les obligations qui lui rev[e-
naient], en qualité d’Etat successeur, au titre des traités en cause»
(Demande en revision de l'arrêt du 11 juillet 1996 en l'affaire relative
à l’Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), excep-
tions préliminaires (Yougoslavie c. Bosnie-Herzégovine), arrêt,
C.LJ. Recueil 2003, p. 24, par. 51 (citant la requête de la Yougosla-
vie, annexe 27); les italiques sont de moi),

doit être lue dans son contexte: il s’agit d’une lettre type que le Secréta-
riat de l'Organisation adresse à tout nouveau Membre indépendamment
des circonstances propres à son admission. La RFY existait en tant
qu’Etat depuis 1992 et n’était pas un Etat nouvellement indépendant. Il
aurait été juste de qualifier la RFY d’Etat successeur, ce qu’elle a plu-
sieurs fois reconnu être en déclarant avoir succédé à la RFSY en matière
d'obligations juridiques le 27 février 1992.

10. La Cour a reconnu cet état de fait dans l’affaire de la Demande en
revision de 2003, soulignant

«que la résolution 55/12 de l’Assemblée générale en date du
1% novembre 2000 [admettant la RFY en tant que Membre] ne p[ou-
vait] avoir rétroactivement modifié la situation sui generis dans
laquelle se trouvait la RFY vis-à-vis de l’Organisation des
Nations Unies pendant la période 1992-2000, ni sa situation à l’égard
du Statut de la Cour et de la convention sur le génocide. En outre, la

87
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1391

lettre du conseiller juridique de l’Organisation des Nations Unies en
date du 8 décembre 2000 ne p[ouvait] avoir modifié le statut de la
RFY à l'égard des traités.

La Cour rel[evait] également que, en tout état de cause, cette lettre
ne comportait pas, à l’intention de la RFY, d'invitation à adhérer
aux conventions pertinentes, mais plutôt à «accomplir les formalités
conventionnelles, s’il y a[vait] lieu, ... en qualité d’Etat successeur». »
(C.LJ. Recueil 2003, p. 31, par. 71.)

11. Dans son arrêt de 1996 sur les exceptions préliminaires en l’affaire
relative à l’ Application de la convention pour la prévention et la répression
du crime de génocide ( Bosnie-Herzégovine c. Yougoslavie), la Cour n’a
pas tranché la question de la recevabilité de l’argument relatif à la succes-
sion automatique, se bornant à indiquer:

«Sans préjudice de l’applicabilité ou non du principe de la «suc-
cession automatique» dans le cas de certains types de traités ou
conventions internationaux, la Cour ne considère pas nécessaire,
pour décider de sa compétence en l’espèce, de se prononcer sur
les questions juridiques concernant la succession d’Etats en matière
de traités qui ont été soulevées par les Parties.» (C LJ. Recueil
1996 (IT), p. 612, par. 23.)

Le moment était venu pour la Cour de répondre à cette question et, à
mon sens, sa réponse aurait dû être que la RFY

a) avait succédé à la convention sur le génocide le 27 avril 1992, et

b) n’était pas un Etat nouvellement indépendant tenu de préciser son
statut vis-à-vis des traités multilatéraux. En conséquence, la RFY est
liée par l’article IX de la convention.

12. La RFY ayant, à mon avis, succédé à la convention sur le génocide
en 1992, la prétendue adhésion de la RFY — et sa réserve — à la conven-
tion en mars 2001 doit être déclarée nulle et non avenue ab initio. La
Cour aurait dû, à mon sens, conclure que la RFY était tenue, depuis 1992,
d’assumer toutes les obligations juridiques de la RFSY, y compris celles
découlant de la convention sur le génocide; cette conclusion aurait été
conforme à:

— la déclaration de succession faite par la RFY en 1992;

— l’article 34 de la convention de Vienne sur la succession d’Etats en
matiére de traités;

— la position adoptée par la RFY avant le 1°° novembre 2000; et

— la jurisprudence de la Cour (ibid., p. 617, 621, par. 34, 41).

13. La Cour aurait ainsi dû suivre la logique qu’elle avait adoptée en
1996 à l’égard de la Bosnie-Herzégovine, à savoir que

«[lla Cour étant parvenue à la conclusion que la Bosnie-Herzégovine
pouvait devenir partie à la convention sur le génocide par l'effet

88
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1392

d’une succession, la question de l’application des articles XI et XIII de
la convention n’a[vait] pas à être posée» (C LJ. Recueil 1996 (II),
p. 612, par. 24; les italiques sont de moi),

et formuler la même conclusion à l’égard de la RFY. La RFY est deve-
nue partie à la convention sur le génocide «par l’effet d’une succession»,
en conséquence de quoi la convention fournit une base à la compétence
ratione personae de la Cour.

14, S'agissant de décider de sa compétence ratione materiae, la Cour
aurait dû déterminer si les violations de la convention sur le génocide
alléguées par la RFY-SM étaient susceptibles d’entrer dans les prévisions
de cette convention (Plates-formes pétrolières (République islamique
d'Iran c. Etats-Unis d’ Amérique), exception préliminaire, arrêt, C.I.J.
Recueil 1996 (IT), p. 803). L’article IX de la convention confère compé-
tence à la Cour pour connaître de différends «relatifs à l'interprétation,
l'application ou l’exécution» de la convention, y compris ceux «relatifs à
la responsabilité d’un Etat en matière de génocide». Le génocide, quant à
lui, est défini à l’article II de la convention comme «l'intention de
détruire, en tout ou en partie, un groupe national, ethnique, racial ou
religieux» en commettant certains actes, dont l’emploi de la force.

15. Indépendamment de la question de savoir si les actes de l'OTAN
sont imputables à chacun des Etats défendeurs, les faits allégués par la
RFY-SM, quand bien même ils seraient avérés, ne comportent pas l’élé-
ment d’intention spécifique nécessaire pour constituer des actes de géno-
cide. Pour qualifier un acte de génocide au sens de la convention, il doit
être établi qu’il a été fait usage de la force «dans l’intention de détruire»
un groupe donné, et la Cour ne devrait pas accepter de minimiser, ainsi
que la RFY-SM l'invite à le faire, l’importance du critère d’intention cou-
pable prévu par la convention, en concluant que le critère d’intentionna-
lité est rempli dès lors que les conséquences génocides étaient «aisément
prévisibles». J’estime par conséquent que la Cour n’a pas compétence
ratione materiae.

V. CONCLUSION

La RFY pouvait en toute légitimité prétendre assurer la continuité de
la personnalité juridique de son prédécesseur à l’égard du territoire de la
Serbie-et-Monténégro. Dans le cas de la RFY, toutefois, les organes
compétents de l'Organisation des Nations Unies ont choisi de passer
outre au droit de la Charte. A mon sens, la Cour n’a pas traité comme
elle aurait dû les conséquences juridiques du statut «sui generis» de la
RFY vis-à-vis de l'Organisation des Nations Unies — s’il lui était effec-
tivement interdit de prendre part à certaines activités d’organes donnés,
elle n’en fut jamais exclue. En tant qu’organe judiciaire principal de
l'Organisation des Nations Unies, la Cour a pour mission, aux termes de
Particle 38 de son Statut, de régler les différends conformément au droit
international. Au cours des dix dernières années, elle a eu plus d’une fois

 

89
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. ELARABY) 1393

l’occasion de dissiper toute ambiguïté relative au statut juridique de la
RFY vis-à-vis de l'Organisation au regard des dispositions de la Charte
des Nations Unies. Cependant, en se déclarant «amenée à conclure que la
Serbie-et-Monténégro n’était pas membre de l'Organisation des
Nations Unies ... au moment où elle a déposé sa requête», la Cour s’est
abstenue de traiter en détail «les incertitudes entourant la situation juri-
dique» de la RFY, s'agissant de sa qualité de Membre (arrêt, par. 77).

Pour cette raison, ainsi que pour les autres motifs exposés dans la pré-
sente opinion, je ne saurais faire miennes les conclusions de la Cour
quant a l’interprétation du paragraphe 1 de l’article 35 du Statut, inter-
prétation présentée à juste titre, dans la déclaration commune, comme
«incompatible» avec les arrêts ou ordonnances déjà rendus par la Cour.
Je suis également en désaccord avec les bases sur lesquelles la Cour a
décidé de fonder sa décision d’incompétence et avec ses conclusions géné-
rales sur la portée du paragraphe 2 de l’article 35. En outre, j’estime que
la position adoptée par la Cour laisse inutilement planer un doute en ce
qui concerne l’affaire de la Convention sur le génocide, inscrite au rôle de
la Cour depuis 1993.

Toutefois, étant d’avis que la Cour n’a pas compétence ratione mate-
riae, je suis à même de souscrire au dispositif énoncé au paragraphe 115
de l’arrêt, dans lequel la Cour «/d/it qu’elle n’a pas compétence pour
connaître des demandes formulées par la Serbie-et-Monténégro dans sa
requête déposée le 29 avril 1999». Aussi ai-je pu voter en faveur de
arrêt.

(Signé) Nabil ELARABY.

90
